ORDER
The court considers whether this appeal should be dismissed or transferred.
Suzanne Harris-Onaxis and Lee Harris-Onaxis appeal from an order of the United States District Court for the Northern District of Georgia which affirmed a bank*898ruptcy judge’s decision that the debt was not dischargeable. This court is a court of limited jurisdiction, which does not appear to include jurisdiction in this matter. 28 U.S.C. § 1295. The court notes that the notice of appeal states that Suzanne Harris-Onaxis and Lee Harris-Onaxis “appeal to the U.S. Court of Appeals for the 11th Circuit.” The district court transmitted the notice of appeal to this court.
Accordingly,
It Is ORDERED That:
(1) The parties are directed to respond within 14 days from the date of filing of this order concerning whether this petition should be transferred to the United States Court of Appeals for the Eleventh Circuit pursuant to 28 U.S.C. § 1631.
(2) The briefing scheduled is stayed.